90 N.J. Super. 244 (1966)
217 A.2d 140
TAVE CONSTRUCTION CO., INC., A NEW JERSEY CORPORATION, PLAINTIFF-RESPONDENT,
v.
BENJAMIN WIESENFELD AND BESS WIESENFELD, DEFENDANTS-APPELLANTS, AND FRANKLYN B. SPIEZLE AND WINDSOR CONSTRUCTION CO., A CORPORATION OF NEW JERSEY, DEFENDANTS.
Superior Court of New Jersey, Appellate Division.
Argued February 1, 1966.
Decided February 17, 1966.
Before Judges SULLIVAN, LEWIS and KOLOVSKY.
Mr. Sidney M. Schreiber argued the cause for defendants-appellants (Messrs. Schreiber, Lancaster & Demos, attorneys; Mr. Schreiber, of counsel; Mr. Gerald W. Conway, on the brief).
Mr. David L. Greene argued the cause for plaintiff-respondent.
PER CURIAM.
The judgment is affirmed for the reasons set forth in Judge Leonard's opinion in the Chancery Division, reported at 82 N.J. Super. 562.